Citation Nr: 0324831	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  97-10 062	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to January 
1972, which includes service in Vietnam from June 1970 to 
April 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In May 1999 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Although competent evidence of record does not indicate 
that the veteran engaged in combat, one of his alleged 
stressors has been independently verified.

3.  The veteran has PTSD due to traumatic events in service.


CONCLUSION OF LAW

The veteran incurred PTSD as a result of active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 
3.326 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in May 2003, that VA would obtain all relevant 
evidence in the custody of VA or any other federal agency he 
identified.  He was also advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
advised of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), in the May 2003 
letter.  The duty to notify the appellant of the necessary 
evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims files.  The 
claimant was notified of the need for a VA examination, and 
several were accorded him.  The veteran was asked to advise 
VA if there was any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Therefore, the duty to further notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Factual Background

The veteran's service personnel records indicate that he 
underwent basic combat training at Fort Benning, Georgia, and 
afterwards underwent basic airborne training and 
projectionist training.  His military occupational 
specialties show that he was an infantry indirect fire 
crewman and a film lab specialist.  Although the veteran has 
submitted a copy of special order number 82 indicating that 
he was awarded the Combat Infantryman Badge (CIB) in March 
1973, despite extensive efforts to secure such evidence, 
there is no objective evidence confirming that the veteran 
was awarded the CIB, the Purple Heart, or any other combat 
citation.  He was awarded the Bronze Star for meritorious 
achievement.  

Service medical records show that the veteran was seen for 
counseling in February 1970 for diagnosed anxiety reaction in 
an obsessive-compulsive personality.  No medications were 
indicated at that time and the possibility of further therapy 
was discussed with him.  In June 1970, the veteran was placed 
on a permanent physical profile, restricting him from 
handling weapons because of a permanent tremor of his 
extremities.  The veteran's January 1972 separation 
examination report shows that his psychiatric evaluation was 
normal.

VA treatment records, dated in September 1980 and March 1981, 
reveal the veteran received treatment for a diagnosed 
personality disorder characterized by chronic lying and for 
an immature personality.  

Private and VA treatment records, as well as several VA 
examination reports, dating from June 1988 to July 1994, show 
no relevant complaints, findings, treatment or diagnoses.  

A December 1995 VA social worker note shows a diagnosis of 
PTSD.  The note also indicates two specific stressors the 
veteran allegedly experienced.  During the veteran's first 
day of patrol training in a safe zone, the soldier behind him 
was wounded by sniper fire.  The veteran gave a history of 
later being transferred to a psychological operations unit 
(psych-ops) in June 1970 and that he drove to firefights 
throughout the area with loudspeakers and interpreters in an 
attempt to convince the enemy to surrender to the Americans.

In January 1996, the veteran submitted an account of his 
alleged inservice stressors.  He stated that he went from 
firefight to firefight as a psychological operations team 
member.  As such, he would set up loudspeakers and attempt to 
convince the enemy to surrender to the Americans.  Although 
he had a profile to not carry weapons, the veteran stated 
that he did carry weapons while in the field.  When not 
engaged with firefights, he and his team went with unit 
medics and doctors to villages known to be involved with the 
enemy.  

VA treatment records, dating from January to March 1996 show 
treatment for diagnosed PTSD in January.

An April 1996 VA psychological examination report notes the 
veteran's stated traumatic events of being in the psych-ops 
team and going from one firefight to the other with his 
loudspeaker and of going into hostile villages with medics 
and physicians.  Later that month, a VA psychiatric examiner 
notes the veteran's reported stressors as walking amongst 
dead Vietcong bodies and having another soldier point a M-16 
at him during a confrontation.  The examiner opined that the 
veteran's manifestations did not indicate PTSD and found no 
indication for an Axis I diagnosis.  

During his September 1997 personal hearing, the veteran 
testified that he was treated for PTSD in late 1995 and that 
a psychiatrist first diagnosed PTSD in December 1996 or early 
January 1997.  He believed his early Vietnam experiences 
affected him in such a way that he developed a tremor and was 
subsequently transferred out of combat.  However, his unit 
still handled weapons.  With regard to his alleged stressors, 
the veteran testified that the soldier in front of him was 
killed during in-country training, just days after his 
arrival in Vietnam.  The veteran did not know the soldier's 
name.  He further testified that he was awarded a CIB in 
March 1970 because he was assigned or attached to an infantry 
division and despite his military occupational specialty as a 
film lab specialist.  The veteran also recounted another 
alleged stressor as having witnessed a suicide while attached 
to the 25th Infantry Division.  He submitted a diary excerpt 
from another soldier who witnessed and treated the suicide 
victim in February 1971.  

VA treatment records, dating from March 1996 to April 1997, 
show ongoing treatment for PTSD.  

A January 1998 VA psychiatric examination report notes that 
the veteran's claims file was reviewed, as well as the 
veteran having been interviewed.  The examiner noted that the 
veteran's September 1997 personal hearing testimony regarding 
his having witnessed another soldier's suicide.  During the 
interview, the veteran recounted his alleged stressors, 
including having witnessed the suicide and another soldier's 
having pointed a M-16 at him during an argument.  He also 
alleged as a stressor his being in the midst of several 
firefights in a ground loudspeaker unit.  The examiner found 
the veteran met the criteria for a PTSD diagnosis and felt 
that the veteran's accounts of having witnessed a suicide and 
being threatened with a M-16 met the criteria for a traumatic 
event.  

August and November 1998 statements from another veteran who 
was commissioned as a 2nd Lieutenant, assigned to the 25th 
Division, 1st Battalion, 27th Infantry at Cu Chi base camp 
were submitted.  He indicates that he was acquainted with the 
veteran at that time as they were both members of the same 
church and regularly attended church services.  The veteran 
was a member of the division Psy-Op group and worked with 
units throughout the division.  At the time of the suicide, 
the former Lieutenant could not recollect whether the veteran 
was present or not because he was too involved in attempting 
to save the soldier.  He did assume that the veteran was 
present because the veteran was able to give him so many 
details about the incident years later.  

During his February 1999, video conference hearing before the 
undersigned Member, the veteran again testified regarding his 
alleged stressors as having witnessed the suicide and having 
had a M-16 pointed at him.  He also testified that, as a 
ground loudspeaker team member, he was constantly involved in 
firefights in the field and that he had been awarded the CIB.  
Prior to his assignment with the psych-op unit, he was 
briefly attached to the 173rd Airborne Brigade and during 
that time he witnessed another soldier being shot in front of 
him by a sniper.  Also the brigade was under mortar attacks 
during his brief assignment there.

A statement was received in February 1999 from yet another 
veteran who served in Vietnam with the veteran.  He noted 
that the veteran confronted another soldier using drugs in 
their "hootch."  The soldier pointed a loaded M-16 at the 
veteran.  The veteran giving the statement could not recall 
the name of the soldier who threatened the veteran with the 
weapon.

Efforts were made to verify whether the veteran had received 
a CIB.  Both the National Personnel Records Center (NPRC) and 
the Department of the Army could find no evidence that the 
veteran had been awarded the CIB or that he was deserving of 
such an award.  The Department of the Army indicated that if 
the veteran was awarded the CIB, based on the evidence of 
record it appeared to have been erroneously awarded. 

Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If there is an unequivocal diagnosis of PTSD by mental health 
professionals, it is presumed that the diagnosis was made in 
accordance with the applicable DSM criteria as to both 
adequacy of symptomatology and sufficiency of the stressors.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  If there is a 
question as to whether the report or examination is in accord 
with applicable DSM criteria, the report must be returned for 
a further clarification as needed.  Id.

With respect to the second criterion, as discussed above, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998).

If VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  38 C.F.R. § 3.304(f) 
(2001); see 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the alleged stressor 
is not combat-related, the veteran's lay testimony alone is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).

Finally, as to the third requirement, the Board emphasizes 
that medical evidence of a nexus between the claimed 
inservice stressor and current PTSD cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau, 
9 Vet. App. at 396.  In addition, medical nexus evidence may 
not be substituted by application of the provisions of 
§ 1154(b).  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Cohen, 10 Vet. App. at 138.

Reviewing the claims files, and resolving all reasonable 
doubt in the veteran's favor, the Board finds that despite 
the April 1996 VA examiner's opinion that the veteran does 
not meet the criteria for a PTSD diagnosis, there are ongoing 
diagnoses of PTSD, first diagnosed in January 1996 by VA, and 
later evident in the January 1998 VA evaluation.  In this 
respect, the Board finds the January 1998 evaluation more 
probative, as the diagnosis was made as a result of a review 
of the veteran's claims file, psychological testing and 
clinical interview and found to meet the D.S.M. IV criteria 
for PTSD.  

The January 1998 evaluation links the veteran's PTSD 
diagnosis to his alleged stressors, specifically his account 
of the soldier's suicide and of another soldier's threatening 
him with a loaded M-16.  Therefore, the first and last 
criteria for establishing service connection for PTSD are 
met.

As stated above, the evidence necessary to establish the 
occurrence of a stressor will vary depending on whether the 
veteran "engaged in combat with the enemy."  Gaines, 11 
Vet. App. at 358 (1998).  In this case, the Board notes that, 
despite the veteran's submission of a March 1971 CIB award, 
his personnel records and subsequent attempts to get 
corroborating evidence of the award, do not reveal any 
evidence of combat or a combat citation.  Likewise, his 
personnel records and DD 214 show he was a film lab 
specialist at the time.  Therefore, the Board finds that the 
overwhelming objective evidence of record, indicates that the 
veteran was a noncombatant during his Vietnam tour of duty.  
Accordingly, the law requires that there be credible 
corroborating evidence in addition to the veteran's own 
testimony and in addition to the medical nexus evidence to 
verify his stressors.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 147; Moreau, 9 Vet. App. at 395-96.

Although several of his claimed stressors could not be 
verified, the Board finds that the veteran's personnel 
records, together with the statements from fellow veterans, 
provide significant, credible support for the occurrence of 
his claimed inservice stressors of witnessing a suicide and 
being threatened with a loaded weapon.  The evidence 
indicates that he was attached to the 25th Infantry Division 
during February 1971, the time of the suicide.  The suicide 
has been independently corroborated by another veteran who 
remembers the incident and that the veteran was attached to 
the division at approximately the same time.  Moreover, yet 
another veteran who served with him recalls the incident when 
another soldier threatened the veteran with a loaded weapon.  
The Board finds this evidence to be credible and 
corroborative of the veteran's claimed inservice stressors.  
Moreau, 9 Vet. App. at 396.  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board finds the 
evidence supports entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303(a), 
3.304(f).


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

